Quillian, Presiding Judge.
The defendant appeals his conviction for abandonment of his minor children. Held:
1. The defendant contends that the court erroneously allowed a witness to identify him as the person who called her on the telephone.
Submitted April 9, 1980
Decided April 29, 1980.
E. Phil Duderwicz, for appellant.
Ken Stula, Solicitor, for appellee.
The witness testified she had known the defendant for 3 years and was familiar with his voice. Under these circumstances, the fact that she had not previously spoken to him over the telephone would in no way render her testimony inadmissible. There being an adequate foundation for the witness’ voice identification it was not error to admit her testimony. Taylor v. State, 75 Ga. App. 205; Cowans v. State, 145 Ga. App. 693, 694 (2) (244 SE2d 624); Morris v. State, 150 Ga. App. 652, 654 (258 SE2d 302); Fussell v. State, 93 Ga. 450, 455 (2) (21 SE 97); Shouse v. State, 231 Ga. 716, 718 (203 SE2d 537).
2. The trial judge’s charge defining reasonable doubt, inter alia, as a "substantial” doubt was not reversible error. Hancock v. State, 196 Ga. 351, 356 (2) (26 SE2d 760); Robinson v. State, 238 Ga. 291, 292 (232 SE2d 561). See 23 CJS 585, 598, Criminal Law, § 910; 30 AmJur2d 350, 351, Evidence, § 1171.
3. The trial judge’s instruction to the jury that they "were judges of both the law and of the facts” was not error. Booth v. State, 198 Ga. 648 (4) (32 SE2d 303).
4. The trial judge did not err when charging the provisions of Code Ann. § 74-9902 (Code § 74-9902, as amended through 1976, p. 1015) in using only the term "father” and omitting the further phraseology "or mother.” Since the defendant was a male the omitted language was not applicable. Perini v. State, 245 Ga. 160 (3) (264 SE2d 172).
5. It was not error to take judicial notice of the period of gestation. Stephens v. State, 80 Ga. App. 823, 825 (57 SE2d 493).
6. The remaining enumerations of error are found to be without merit.

Judgment affirmed.


Shulman and Carley, JJ., concur.